      Case 1:20-cv-00847-KWR-KRS Document 24 Filed 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


RANDY R. WHITSON,

       Plaintiff,

v.                                                                 No. 1:20-cv-847 KWR/KRS

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON, et al.,

       Defendants.

                 ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on March 17, 2021, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by the

dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
